      Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 1 of 32 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

DR. ROBERT GERBER,                                    )
on behalf of plaintiff and                            )
the class members defined herein,                     )
                                                      )
               Plaintiffs,                            )
                                                      )
               v.                                     )
                                                      )
PATIENTPERX, LLC; BRANDPERX, LLC;                     )
ABACUS HEALTH PRODUCTS, INC;                          )
AIDANCE SKINCARE AND                                  )
TOPICAL SOLUTIONS, LLC;                               )
and JOHN DOES 1-10,                                   )
                                                      )
               Defendants.                            )

                              COMPLAINT – CLASS ACTION

                      MATTERS COMMON TO MULTIPLE COUNTS

                                       INTRODUCTION

       1.      Plaintiff Dr. Robert Gerber brings this action to secure redress for the actions of

Defendants Patientperx, LLC; Brandperx, LLC; Abacus Health Products, Inc., and Aidance

Skincare and Topical Solutions, LLC in sending or causing the sending of unsolicited

advertisements to telephone facsimile machines (Exhibit A) in violation of the Telephone

Consumer Protection Act, 47 U.S.C. §227 (“TCPA”), the Illinois Consumer Fraud Act, 815

ILCS 505/2 (“ICFA”), and the common law.

       2.      The TCPA expressly prohibits unsolicited fax advertising. Unsolicited fax

advertising damages the recipients. The recipient is deprived of its paper and ink or toner and the

use of its fax machine. The recipient also wastes valuable time it would have spent on something


                                                 1
      Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 2 of 32 PageID #:2




else. Unsolicited faxes prevent fax machines from receiving and sending authorized faxes, cause

wear and tear on fax machines, and require labor to attempt to identify the source and purpose of

the unsolicited faxes.

                                            PARTIES

       3.      Plaintiff Dr. Robert Gerber is an individual with offices at 800 Austin Street,

West Tower, Suite 508, Evanston, Illinois 60202, where he maintains telephone facsimile

equipment.

       4.      Defendant Patientperx, LLC is an Ohio limited liability company with a principal

place of business at 100 E. Broad Street, Columbus, OH 43215. Its registered agent and office is

E&S Registered Agent, LLC, 100 E. Broad Street, Columbus, OH 43215.

       5.      Defendant Brandperx, LLC, is an Ohio limited liability company with a principal

place of business at 8923 Grate Park Square, New Albany, OH 43054. Its registered agent and

office is OSAC, Inc., 100 S. Third Street, Columbus, OH 43215. Patientperx, LLC is a wholly

owned subsidiary of Brandperx, LLC.

       6.      Defendant Abacus Health Products, Inc., is a Delaware corporation with a

principal place of business at 25 John A. Cummings Way, Woonsocket, RI 02895. Its registered

agent and office is David Goldsmith, 583 Cooper Road, Harmony, RI 02829. It does business

as CBD Clinic. Its president is Perry Antelman.

       7.      Defendant Aidance Skincare and Topical Solutions, LLC is a Delaware limited

liability company with principal offices at 184 Burnside Avenue, Woonsocket, RI 02895.           Its

registered agent is John Gowell, One Citizens Plaza, Suite 1100, Providence, RI 02903. Its

manager is Perry Antelman. It does business as Aidance Scientific.


                                                  2
      Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 3 of 32 PageID #:3




       8.      According to the Abacus Health Products, Inc., web site, the CBD CLINIC

products offered in the fax are brought to the public in partnership with Aidance. (Exhibit B)

       9.      Abacus Health Products was launched in 2014 as a subsidiary of Aidance.

       10.     Aidance is a manufacturer of a unique, broad-spectrum antimicrobial technology

for dermatological products.

       11.     John Does 1-10 are other natural or artificial persons that were involved in the

sending of the facsimile advertisements described below. Plaintiff does not know who they are.

                                JURISDICTION AND VENUE

       12.     This Court has jurisdiction under 28 U.S.C. §§1331 and 1367. Mims v. Arrow

Financial Services, LLC, 132 S. Ct. 740, 751-53 (2012); Brill v. Countrywide Home Loans, Inc.,

427 F.3d 446 (7th Cir. 2005).

       13.     Personal jurisdiction exists under 735 ILCS 5/2-209, in that Defendants:

               a.     Have committed tortious acts in Illinois by causing the transmission of

                      unlawful communications into the state.

               b.     Have transacted business in Illinois.

       14.     Venue in this District is proper for the same reason.

                                             FACTS

       15.     On September 5, 2019, Dr. Robert Gerber, received the unsolicited fax

advertisement attached as Exhibit A on its facsimile machine.

       16.     Exhibit A was sent by Defendants PatientPerx, LLC and BrandPerx, LLC.

       17.     Exhibit A invites the recipient to purchase the products of Abacus Health

Products, Inc., d/b/a CBD Clinic.


                                                3
      Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 4 of 32 PageID #:4




       18.     On information and belief, based on the Abacus Health Products, Inc., web site,

the CBD CLINIC products offered in the fax are manufactured or sold in partnership with

Aidance. (Exhibit B) The web site states that “CBD CLINIC was introduced in 2016 by

Abacus™ Health Products, Inc to provide an entirely new class of non-prescription topical

medications. Our pain-relieving ointments, creams and massage oils were developed and are

produced in an OTC-compliant, cGMP audited manufacturing facility dedicated to the highest

levels of quality and customer support.” (Exhibit B) On information and belief, the facility is

that of Aidance. (See Exhibit C)

       19.     Discovery may reveal the transmission of additional faxes as well.

       20.     Defendants Patientperx, LLC and Brandperx, LLC, are responsible for sending or

causing the sending of the fax.

       21.     Defendants Abacus Health Products, Inc., and Aidance Skincare and Topical

Solutions, LLC are engaged in the business of manufacturing and marketing healthcare products

to doctors and others.

       22.     Defendants Abacus Health Products, Inc., and Aidance Skincare and Topical

Solutions, LLC thus derived economic benefit from the sending of the faxes.

       23.     All Defendants either negligently or wilfully violated the rights of plaintiff and

other recipients in sending the faxes.

       24.     Plaintiff had no prior relationship with Defendants and had not authorized the

sending of fax advertisements to plaintiff.

       25.     On information and belief, the faxes attached hereto were sent as part of a mass

broadcasting of faxes.


                                                 4
      Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 5 of 32 PageID #:5




       26.     On information and belief, Defendants have transmitted similar unsolicited fax

advertisements to at least 40 other persons in Illinois.

       27.     There is no reasonable means for plaintiff or other recipients of Defendants’

unsolicited advertising faxes to avoid receiving illegal faxes. Fax machines must be left on and

ready to receive the urgent communications authorized by their owners.

                                        COUNT I – TCPA

       28.     Plaintiff incorporates ¶¶ 1-27.

       29.     The TCPA makes unlawful the “use of any telephone facsimile machine,

computer or other device to send an unsolicited advertisement to a telephone facsimile machine

...” 47 U.S.C. §227(b)(1)(C).

       30.     The TCPA, 47 U.S.C. §227(b)(3), provides:

               Private right of action.

               A person or entity may, if otherwise permitted by the laws or rules of court
               of a State, bring in an appropriate court of that State–

                       (A) an action based on a violation of this subsection or the regulations
                       prescribed under this subsection to enjoin such violation,

                       (B) an action to recover for actual monetary loss from such a
                       violation, or to receive $500 in damages for each such violation,
                       whichever is greater, or

                       (C) both such actions.

               If the Court finds that the defendant willfully or knowingly violated this
               subsection or the regulations prescribed under this subsection, the court
               may, in its discretion, increase the amount of the award to an amount equal
               to not more than 3 times the amount available under the subparagraph (B) of
               this paragraph.

       31.     Plaintiff and each class member suffered damages as a result of receipt of the


                                                  5
      Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 6 of 32 PageID #:6




unsolicited faxes, in the form of paper and ink or toner consumed as a result. Furthermore,

plaintiff’s statutory right of privacy was invaded.

       32.     Plaintiff and each class member is entitled to statutory damages.

       33.     Defendants violated the TCPA even if their actions were only negligent.

       34.     Defendants should be enjoined from committing similar violations in the future.

                                    CLASS ALLEGATIONS

       35.     Pursuant to Fed.R.Civ.P. 23(a) and (b)(3), plaintiff brings this claim on behalf of

a class and subclass. The class consists of (a) all persons with fax numbers (b) who, on or after a

date four years prior to the filing of this action (28 U.S.C. §1658), (c)were sent faxes by or on

behalf of Patientperx, LLC and/or Brandperx, LLC promoting goods or services, (d) with respect

to which Defendants did not have evidence of consent or an established business relationship

prior to sending the fax. The subclass consists of persons sent faxes advertising products of

Abacus Health Products, Inc.

       36.     The class is so numerous that joinder of all members is impractical. Plaintiff

alleges on information and belief that there are more than 40 members of the class.

       37.     There are questions of law and fact common to the class that predominate over

any questions affecting only individual class members. The predominant common questions

include:

               a.      Whether Defendants engaged in a pattern of sending unsolicited fax

                       advertisements;

               b.      The manner in which Defendants compiled or obtained its list of fax

                       numbers; and


                                                  6
      Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 7 of 32 PageID #:7




               c.      Whether Defendants thereby violated the TCPA.

       38.     Plaintiff will fairly and adequately protect the interests of the class. Plaintiff has

retained counsel experienced in handling class actions and claims involving unlawful business

practices. Neither plaintiff nor plaintiff's counsel have any interests which might cause them not

to vigorously pursue this action.

       39.     Plaintiff’s claims are typical of the claims of the class members. All are based on

the same factual and legal theories.

       40.     A class action is the superior method for the fair and efficient adjudication of this

controversy. The interest of class members in individually controlling the prosecution of

separate claims against Defendants is small because it is not economically feasible to bring

individual actions.

       41.     Numerous courts have certified class actions under the TCPA. Holtzman v.

Turza, No. 08 C 2014, 2009 WL 3334909 (N.D.Ill. Oct. 14, 2009), aff’d in part, rev’d in part,

vacated in part, 728 F.3d 682 (7th Cir. 2013); Ballard RN Center, Inc. v. Kohll's Pharmacy and

Homecare, Inc. 2015 IL 118644, 48 N.E.3d 1060; American Copper & Brass, Inc. v. Lake City

Indus. Products, Inc., 757 F.3d 540, 544 (6th Cir. 2014); In re Sandusky Wellness Center, LLC,

570 Fed.Appx. 437, 437 (6th Cir. 2014); Sandusky Wellness Center, LLC v. Medtox Scientific,

Inc., 821 F.3d 992, 998 (8th Cir. 2016); Sadowski v. Med1 Online, LLC, No. 07 C 2973, 2008

WL 2224892 (N.D.Ill. May 27, 2008); CE Design Ltd. v. Cy’s Crabhouse North, Inc., 259 F.R.D.

135 (N.D.Ill. 2009); Targin Sign Systems, Inc. v. Preferred Chiropractic Center, Ltd., 679

F.Supp.2d 894 (N.D.Ill. 2010); Garrett v. Ragle Dental Laboratory, Inc., No. 10 C 1315, 2010

WL 4074379 (N.D.Ill. Oct. 12, 2010); Hinman v. M&M Rental Center, Inc., 545 F.Supp.2d 802


                                                  7
      Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 8 of 32 PageID #:8




(N.D.Ill. 2008); Clearbrook v. Rooflifters, LLC, No. 08 C 3276, 2010 U.S.Dist. LEXIS 72902

(N.D.Ill. July 20, 2010) (Cox, M.J.); G.M. Sign, Inc. v. Group C Communications, Inc., No. 08-

cv-4521, 2010 WL 744262 (N.D.Ill. Feb. 25, 2010); Kavu, Inc. v. Omnipak Corp., 246 F.R.D.

642 (W.D.Wash. 2007); Display South, Inc. v. Express Computer Supply, Inc., 961 So.2d 451,

455 (La.App. 2007); Display South, Inc. v. Graphics House Sports Promotions, Inc., 992 So.2d

510 (La.App. 2008); Lampkin v. GGH, Inc., 146 P.3d 847 (Ok.App. 2006); ESI Ergonomic

Solutions, LLC v. United Artists Theatre Circuit, Inc., 203 Ariz. 94, 50 P.3d 844 (2002); Core

Funding Group, LLC v. Young, 792 N.E.2d 547 (Ind.App. 2003); Critchfield Physical Therapy v.

Taranto Group, Inc., 293 Kan. 285, 263 P.3d 767 (2011); Karen S. Little, L.L.C. v. Drury Inns,

Inc., 306 S.W.3d 577 (Mo.App. 2010); Lindsay Transmission, LLC v. Office Depot, Inc., No.

4:12-CV-221 (CEJ), 2013 WL 275568 (E.D.Mo. Feb. 24, 2013).

       42.     Management of this class action is likely to present significantly fewer difficulties

that those presented in many class actions, e.g. for securities fraud.

               WHEREFORE, plaintiff requests that the Court enter judgment in favor of

plaintiff and the class and against Defendants for:

               a.      Actual damages;

               b.      Statutory damages;

               c.      An injunction against the further transmission of unsolicited fax

                       advertising;

               d.      Costs of suit;

               e.      Such other or further relief as the Court deems just and proper.

                     COUNT II – ILLINOIS CONSUMER FRAUD ACT


                                                  8
      Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 9 of 32 PageID #:9




        43.     Plaintiff incorporates ¶¶ 1-27.

        44.     Defendants engaged in unfair acts and practices, in violation of ICFA § 2, 815

ILCS 505/2, by sending unsolicited fax advertising to plaintiff and others.

        45.     Unsolicited fax advertising is contrary to the TCPA and also Illinois law. 720

ILCS 5/26-3(b) makes it a petty offense to transmit unsolicited fax advertisements to Illinois

residents.

        46.     Defendants engaged in an unfair practice and an unfair method of competition by

engaging in conduct that is contrary to public policy, unscrupulous, and caused injury to

recipients of their advertising.

        47.     Plaintiff and each class member suffered damages as a result of receipt of the

unsolicited faxes, in the form of paper and ink or toner consumed as a result.

        48.     Defendants engaged in such conduct in the course of trade and commerce.

        49.     Defendants’ conduct caused recipients of their advertising to bear the cost thereof.

This gave Defendants an unfair competitive advantage over businesses that advertise lawfully,

such as by direct mail. For example, an advertising campaign targeting one million recipients

would cost $500,000 if sent by U.S. mail but only $20,000 if done by fax broadcasting. The

reason is that instead of spending $480,000 on printing and mailing his ad, the fax broadcaster

misappropriates the recipients’ paper and ink. “Receiving a junk fax is like getting junk mail

with the postage due”. Remarks of Cong. Edward Markey, 135 Cong Rec E 2549, Tuesday, July

18, 1989, 101st Cong. 1st Sess.

        50.     Defendants’ shifting of advertising costs to plaintiff and the class members in this

manner makes such practice unfair. In addition, Defendants’ conduct was contrary to public


                                                  9
    Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 10 of 32 PageID #:10




policy, as established by the TCPA and Illinois statutory and common law.

       51.     Defendants should be enjoined from committing similar violations in the future.

                                    CLASS ALLEGATIONS

       52.     Pursuant to Fed.R.Civ.P. 23(a) and (b)(3), plaintiff brings this claim on behalf of

a class and subclass. The class consists of (a) all persons with fax numbers (b) who, on or after a

date 3 years prior to the filing of this action (815 ILCS 505/10a), (c)were sent faxes by or on

behalf of Patientperx, LLC and/or Brandperx, LLC promoting goods or services, (d) with respect

to which Defendants did not have evidence of consent or an established business relationship

prior to sending the fax. The subclass consists of persons sent faxes advertising products of

Abacus Health Products, Inc.

       53.     The class is so numerous that joinder of all members is impractical. Plaintiff

alleges on information and belief that there are more than 40 members of the class.

       54.     There are questions of law and fact common to the class that predominate over

any questions affecting only individual class members. The predominant common questions

include:

               a.      Whether Defendants engaged in a pattern of sending unsolicited fax

                       advertisements; and

               b.      Whether Defendants thereby engaged in unfair acts and practices, in

                       violation of the ICFA.

       55.     Plaintiff will fairly and adequately protect the interests of the class. Plaintiff has

retained counsel experienced in handling class actions and claims involving unlawful business

practices. Neither plaintiff nor plaintiff's counsel have any interests which might cause them not


                                                  10
    Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 11 of 32 PageID #:11




to vigorously pursue this action.

       56.     Plaintiff’s claims are typical of the claims of the class members. All are based on

the same factual and legal theories.

       57.     A class action is the superior method for the fair and efficient adjudication of this

controversy. The interest of class members in individually controlling the prosecution of

separate claims against Defendants is small because it is not economically feasible to bring

individual actions.

       58.     Management of this class action is likely to present significantly fewer difficulties

that those presented in many class actions, e.g. for securities fraud.

               WHEREFORE, plaintiff requests that the Court enter judgment in favor of

plaintiff and the class and against Defendants for:

               a.      Appropriate damages;

               b.      An injunction against the further transmission of unsolicited fax

                       advertising;

               c.      Attorney’s fees, litigation expenses and costs of suit;

               d.      Such other or further relief as the Court deems just and proper.

                                    COUNT III – CONVERSION

       59.     Plaintiff incorporates ¶¶ 1-27.

       60.     By sending plaintiff and the class members unsolicited faxes, Defendants

converted to their own use ink or toner and paper belonging to plaintiff and the class members.

       61.     Immediately prior to the sending of the unsolicited faxes, plaintiff and the class

members owned and had an unqualified and immediate right to the possession of the paper and


                                                 11
    Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 12 of 32 PageID #:12




ink or toner used to print the faxes.

       62.     By sending the unsolicited faxes, Defendants appropriated to their own use the

paper and ink or toner used to print the faxes and used them in such manner as to make them

unusable. Such appropriation was wrongful and without authorization.

       63.     Defendants knew or should have known that such appropriation of the paper and

ink or toner was wrongful and without authorization.

       64.     Plaintiff and the class members were deprived of the paper and ink or toner,

which could no longer be used for any other purpose. Plaintiff and each class member thereby

suffered damages as a result of receipt of the unsolicited faxes.

       65.     Defendants should be enjoined from committing similar violations in the future.

                                        CLASS ALLEGATIONS

       66.     Pursuant to Fed.R.Civ.P. 23(a) and (b)(3), plaintiff brings this claim on behalf of

a class and subclass. The class consists of (a) all persons with fax numbers (b) who, on or after a

date 5 years prior to the filing of this action, (c)were sent faxes by or on behalf of Patientperx,

LLC and/or Brandperx, LLC promoting goods or services, (d) with respect to which Defendants

did not have evidence of consent or an established business relationship prior to sending the fax.

The subclass consists of persons sent faxes advertising products of Abacus Health Products, Inc.

       67.     The class is so numerous that joinder of all members is impractical. Plaintiff

alleges on information and belief that there are more than 40 members of the class.

       68.     There are questions of law and fact common to the class that predominate over

any questions affecting only individual class members. The predominant common questions

include:


                                                  12
    Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 13 of 32 PageID #:13




               a.      Whether Defendants engaged in a pattern of sending unsolicited fax

                       advertisements; and

               b.      Whether Defendants thereby converted the property of plaintiff.

       69.     Plaintiff will fairly and adequately protect the interests of the class. Plaintiff has

retained counsel experienced in handling class actions and claims involving unlawful business

practices. Neither plaintiff nor plaintiff’s counsel have any interests which might cause them not

to vigorously pursue this action.

       70.     Plaintiff’s claims are typical of the claims of the class members. All are based on

 the same factual and legal theories.

       71.     A class action is the superior method for the fair and efficient adjudication of this

controversy. The interest of class members in individually controlling the prosecution of

separate claims against Defendants is small because it is not economically feasible to bring

individual actions.

       72.     Management of this class action is likely to present significantly fewer difficulties

that those presented in many class actions, e.g. for securities fraud.

               WHEREFORE, plaintiff requests that the Court enter judgment in favor of

plaintiff and the class and against Defendants for:

               a.      Appropriate damages;

               b.      An injunction against the further transmission of unsolicited fax

                       advertising;

               c.      Costs of suit;

               d.      Such other or further relief as the Court deems just and proper.


                                                  13
    Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 14 of 32 PageID #:14




                           COUNT IV – TRESPASS TO CHATTELS

       73.     Plaintiff incorporates ¶¶ 1-27.

       74.     Plaintiff and the class members were entitled to possession of the equipment they

used to receive faxes.

       75.     Defendants’ sending plaintiff and the class members unsolicited faxes interfered

with their use of the receiving equipment and constitutes a trespass to such equipment. Chair

King v. Houston Cellular, 95cv1066, 1995 WL 1693093 at *2 (S.D. Tex. Nov. 7, 1995) (denying

a motion to dismiss with respect to plaintiff's trespass to chattels claim for unsolicited faxes),

vacated on jurisdictional grounds 131 F.3d 507 (5th Cir. 1997).

       76.     Defendants acted either intentionally or negligently in engaging in such conduct.

       77.     Plaintiff and each class member suffered damages as a result of receipt of the

unsolicited faxes.

       78.     Defendants should be enjoined from continuing trespasses.

                                     CLASS ALLEGATIONS

       79.     Pursuant to Fed.R.Civ.P. 23(a) and (b)(3), plaintiff brings this claim on behalf of

a class and subclass. The class consists of (a) all persons with fax numbers (b) who, on or after a

date 5 years prior to the filing of this action, (c)were sent faxes by or on behalf of Patientperx,

LLC and/or Brandperx, LLC promoting goods or services, (d) with respect to which Defendants

did not have evidence of consent or an established business relationship prior to sending the fax.

The subclass consists of persons sent faxes advertising products of Abacus Health Products, Inc.

       80.     The class is so numerous that joinder of all members is impractical. Plaintiff

alleges on information and belief that there are more than 40 members of the class.


                                                  14
    Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 15 of 32 PageID #:15




       81.     There are questions of law and fact common to the class that predominate over

any questions affecting only individual class members. The predominant common questions

include:

               a.      Whether Defendants engaged in a pattern of sending unsolicited fax

                       advertisements; and

               b.      Whether Defendants thereby committed a trespass to chattels.

       82.     Plaintiff will fairly and adequately protect the interests of the class. Plaintiff has

retained counsel experienced in handling class actions and claims involving unlawful business

practices. Neither plaintiff nor plaintiff’s counsel have any interests which might cause them not

to vigorously pursue this action.

       83.     Plaintiff’s claims are typical of the claims of the class members. All are based on

 the same factual and legal theories.

       84.     A class action is the superior method for the fair and efficient adjudication of this

controversy. The interest of class members in individually controlling the prosecution of

separate claims against Defendants is small because it is not economically feasible to bring

individual actions.

       85.     Management of this class action is likely to present significantly fewer difficulties

that those presented in many class actions, e.g. for securities fraud.

               WHEREFORE, plaintiff requests that the Court enter judgment in favor of

plaintiff and the class and against Defendants for:

               a.      Appropriate damages;

               b.      An injunction against the further transmission of unsolicited fax


                                                  15
   Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 16 of 32 PageID #:16




                  advertising;

           c.     Costs of suit;

           d.     Such other or further relief as the Court deems just and proper.




                                        s/ Daniel A. Edelman
                                        Daniel A. Edelman


Daniel A. Edelman
Cathleen M. Combs
Dulijaza (Julie) Clark
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)




                                           16
    Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 17 of 32 PageID #:17




                          NOTICE OF LIEN AND ASSIGNMENT

        Please be advised that we claim a lien upon any recovery herein for 1/3 or such amount as
a court awards. All rights relating to attorney’s fees have been assigned to counsel.



                                            s/ Daniel A. Edelman
                                            Daniel A. Edelman


Daniel A. Edelman
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)




                                               17
    Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 18 of 32 PageID #:18




                          DOCUMENT PRESERVATION DEMAND

        Plaintiff hereby demands that Defendants take affirmative steps to preserve all recordings,
data, documents, and all other tangible things that relate to plaintiff, the events described herein,
any third party associated with any telephone call, campaign, account, sale or file associated with
plaintiff, and any account or number or symbol relating to them. These materials are likely very
relevant to the litigation of this claim. If Defendants are aware of any third party that has
possession, custody, or control of any such materials, plaintiff demands that Defendants request
that such third party also take steps to preserve the materials. This demand shall not narrow the
scope of any independent document preservation duties of the Defendants.


                                                      /s/Daniel A. Edelman
                                                      Daniel A. Edelman




                                                 18
Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 19 of 32 PageID #:19
Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 20 of 32 PageID #:20
Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 21 of 32 PageID #:21
Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 22 of 32 PageID #:22
Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 23 of 32 PageID #:23
Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 24 of 32 PageID #:24
Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 25 of 32 PageID #:25
Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 26 of 32 PageID #:26
Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 27 of 32 PageID #:27
Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 28 of 32 PageID #:28
Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 29 of 32 PageID #:29
Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 30 of 32 PageID #:30
Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 31 of 32 PageID #:31
Case: 1:19-cv-05990 Document #: 1 Filed: 09/06/19 Page 32 of 32 PageID #:32
